Citation Nr: 0942553	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder tendinitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for right shoulder tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to 
January 1993, November 2004 to October 2005, and January 2006 
to March 2007.  The Veteran also had additional service 
(active duty for training and/or inactive duty for training) 
in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Buffalo, New York that granted 
service connection for tendinitis of both of the Veteran's 
shoulders and assigned a 10 percent rating for each shoulder.  
The Veteran disagreed with the ratings assigned for each of 
his shoulder disabilities.  After this case was received by 
the Board, RO jurisdiction of the case was transferred to the 
New York, New York RO because the Veteran obtained employment 
at the Buffalo RO.

The Board notes that in a written statement dated in November 
2006, the Veteran claimed that he experienced headaches, neck 
pain, back pain, and psychological problems due to his 
shoulder pain and/or the vehicle accident that led to his 
left shoulder injury.  It is unclear whether the Veteran 
intended to file a claim for a psychological disorder or for 
a neck, back, or headache disability that is secondary to his 
bilateral shoulder disability.  If so, he should do so at the 
RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file shows that the Veteran injured his left 
shoulder in a motor vehicle accident that occurred while he 
was on active duty in Kuwait in February 2005.  Thereafter, 
during the same period of active service, he injured his 
right shoulder while moving furniture.  The Veteran was 
afforded a VA examination in connection with his claim for 
service connection for his shoulder disabilities in December 
2005.  At that time, the examiner diagnosed bilateral 
shoulder tendinitis.  The Veteran then complained of daily 
shoulder pain and difficulty lifting his daughter.  Upon 
examination, the range of motion of his shoulders was 
slightly limited.  

In his Notice of Disagreement dated in January 2006, the 
Veteran indicated that he disagreed with the ratings assigned 
for his shoulder disabilities because he believed that they 
did not adequately account for the degree of shoulder pain 
that he experienced or the limitations on his daily 
activities.  He also wrote that his shoulder pain got worse 
after he returned to work in his civilian occupation.  He 
continued to receive treatment for his shoulder pain, but the 
treatment was ineffective.  

In January 2006, the Veteran notified VA that he was recalled 
back to active duty in Kuwait.  In May 2006, the Veteran 
wrote a letter indicating that he was being treated for his 
bilateral shoulder pain in service and that he had been 
placed on limited duty due to his bilateral shoulder 
disability.  In July 2006, the Veteran sent VA another letter 
in which he indicated that he continued to be treated for his 
bilateral shoulder disability during his service and that 
military medical providers told him that he would likely need 
surgery on his shoulders.  The Veteran enclosed copies of 
service treatment records showing treatment for his 
shoulders, including the provision of pain medication, 
physical therapy, and a cortisone injection. 

In January 2007 the Veteran submitted a letter in which he 
alleged that he was still on "medical hold" and was still 
bothered by shoulder pain.  He attached treatment records 
showing that he underwent physical therapy but that this was 
not helpful.  

In an "appellant's brief" dated in October 2009, the 
Veteran's representative indicated that the lengthy lapse of 
time since the Veteran's VA examination in December 2005, 
together with the Veteran's subsequent return to active 
service and his continued treatment for his shoulder 
disability during the new period of service, rendered the 
December 2005 VA examination inadequate to assess the current 
level of the Veteran's bilateral shoulder disability.  The 
Veteran's representative alleged that the Veteran's shoulder 
disability got worse after December 2005.  

Given these circumstances, the Board finds that a new VA 
examination of the Veteran's shoulders is warranted.  See 
VAOGCPREC 11-95 (April 7, 1995) (where a claimant asserts to 
the Board that there has been a further increase in the 
severity of his disability subsequent to the RO decision, the 
duty to assist may require that the Board remand the issue 
for additional evidentiary development, including a new 
examination).   Furthermore, more recent treatment records, 
including service treatment records, VA treatment records, 
and private treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete 
copy of the Veteran's service treatment 
records from his most recent period of 
active service (January 2006 to March 
2007).

2.  A letter should be sent to the Veteran 
asking him to identify all treatment that 
he received for his shoulder disability 
since December 2005.  Based on the 
response of the Veteran, all identified 
treatment records should be obtained and 
associated with the claims file, to the 
extent that they are not already contained 
therein.  VA treatment records for the 
period after January 2006 should be 
obtained.  If additional VA treatment 
records cannot be located, this should be 
documented in the claims file.  If any 
treatment records are identified but 
cannot be obtained by VA, this fact should 
also be documented in the claims file, 
together with all attempts to obtain the 
records.

3.  Thereafter, a VA examination to assess 
the current severity of the Veteran's 
bilateral shoulder disability should be 
accomplished.  The examiner should review 
the claims file prior to conducting the 
examination and should state that this was 
accomplished in his or her report.  The 
examiner should separately describe all 
manifestations of the Veteran's bilateral 
shoulder disability with respect to each 
of his shoulders, including all functional 
impairments caused thereby.  All necessary 
tests and studies should be performed, 
including range of motion testing that 
complies with the criteria that is set 
forth in DeLuca v. Brown , 8 Vet. App. 
202, 205-206 (1995). 

4.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002, Supp.2009).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


